Citation Nr: 1101479	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-17 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a 
skin disability.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder and depression 
secondary to a service-connected skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to June 1971, to 
include service in the Republic of Vietnam from July 1970 to May 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in November 2009 and the hearing transcript is of record.

The Board notes that it previously recharacterized the Veteran's 
posttraumatic stress disorder (PTSD) claim to a claim for an 
acquired psychiatric disorder under the standards set forth in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), because the Veteran 
raised a new theory of entitlement based upon a claim that he has 
depression secondary to his service-connected skin disorder.  The 
post-remand development, however, has again brought to the 
forefront the issue of entitlement to service connection for 
PTSD, which was previously denied.  However, there has been a 
liberalizing law creating a new evidentiary standard for which a 
claim of entitlement to service connection for PTSD can be 
substantiated under 
38 C.F.R. § 3.304(f).  Therefore, the Veteran's claim continues 
to be reviewed on a de novo basis as opposed to a new and 
material basis.  See Pelegrini v. Principi, 
18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 
283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (where 
there is an intervening liberalizing law or VA issue that may 
affect the disposition of a claim, VA is required to conduct a de 
novo review of the previously denied claim).


FINDINGS OF FACT

1.  The evidence of record does not establish that the Veteran's 
service-connected skin condition affects 20 to 40 percent of the 
entire body or the exposed areas, or that systemic therapy such 
as corticosteroids or other immunosuppressive drugs were required 
at any time, or that there was any scarring or disfiguration.

2.  Credible and competent lay evidence establishes that the 
Veteran experienced  stressful and fearful events, which involved 
fear of hostile military activity, during his Vietnam Era tour in 
Saigon.

3.  Competent medical evidence links the Veteran's in-service 
stressors involving fear of hostile military activity in Vietnam 
with current symptoms and diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected skin disability are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 
4.118, 
Diagnostic Code 7806 (2010).

2.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010); 75 Fed. Reg. 39,852 
(July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board observes that VA fulfilled its 
duties to notify and assist the Veteran in the development of his 
increase rating claim.  Sufficient evidence is available to reach 
a decision and the Veteran is not prejudiced by appellate review 
at this time.

The Veteran filed this claim in April 2006, and in May 2006, 
prior to the rating decision under appeal, VA sent the Veteran a 
letter informing him of the evidence necessary to establish his 
increased rating claim.  He was notified of what was necessary to 
establish his claim, what evidence he was expected to provide, 
and what VA would obtain on his behalf.  In December 2006, he was 
also informed of the type of evidence necessary to establish an 
effective date and a disability rating. And, in a May 2008 
letter, he was also notified of the relevant rating criteria and 
the particular evidence that would be helpful in establishing his 
claim.  While some of the notification came after the rating 
decision under appeal, the issue was readjudicated by way of the 
Statement of the Case (SOC) and several Supplemental Statements 
of the Case (SSOC) with the Veteran being given an opportunity to 
respond thereafter.  Thus, the delay in some elements of notice 
were not prejudicial to the Veteran, and the letters satisfied 
VA's notice requirement.  
38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's 
statements, his service treatment records, and post service VA 
treatment records have been associated with the claims folder.  
The Veteran was afforded several VA examinations over the years, 
and the reports of each examination are of record and were 
reviewed by the Board.  The Veteran was given the opportunity, 
but has not notified VA of any additional available relevant 
records with regard to his claim.

The Veteran was also afforded a Board hearing in November 2009 
and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. 
App. 488 (2010), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires 
the Veterans Law Judge (VLJ) who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the undersigned VLJ noted 
the basis of the prior determinations and noted the elements of 
the claims that were lacking to substantiate the Veteran's claims 
for benefits.  In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  In fact, the Veteran was able to 
provide pertinent evidence as to the current severity of his 
symptoms, which was considered in this decision.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2), nor has identified 
any prejudice in the conduct of the Board hearing.  By contrast, 
the hearing focused on the elements necessary to substantiate the 
claim and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the elements necessary to substantiate 
his claim for benefits.  As such, the Board finds that, 
consistent with Bryant, the undersigned VLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claims based on the current record.

Increased Rating

The Veteran is seeking a rating in excess of 10 percent for his 
service-connected mycotic infection, tinea cruris and tinea 
pedis.  He has received a 10 percent rating since his original 
claim for service connection in 1998.  He filed this claim for an 
increase in April 2006.

Disability evaluations are determined by comparing a Veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period. Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts). See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected skin condition has been evaluated 
as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7899-7806.  Because the specific disorder is not listed on the 
Rating Schedule, the RO assigned Diagnostic Code 7899 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers of 
the most closely related body part and "99." See 38 C.F.R. § 4.20 
(2010).  The RO determined the most closely analogous Diagnostic 
Code to be 7806, which relates to dermatitis or eczema.  38 
C.F.R. § 4.118.  The Board agrees that this is the appropriate 
diagnostic code.

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  
Dermatitis or eczema is to be rated under either the criteria 
under Diagnostic Code 7806 or to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  The Board notes preliminarily that on 
September 23, 2008, VA amended the criteria for evaluating scars.  
See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments, however, are only effective 
for claims filed on or after October 23, 2008, although a 
claimant may request consideration under the amended criteria.  
In this case, the Veteran has not requested such consideration.  
As the Veteran's claims was filed in 2006, the amendment is not 
applicable in this case and will not be applied.

Pursuant to Diagnostic Code 7806, the currently assigned 10 
percent rating is warranted when at least 5 percent, but less 
than 20 percent, of the entire body or exposed areas are 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of less than six weeks during the past 12-month 
period.  For an increase to 30 percent, the evidence must show 
that 20 to 40 percent of the entire body or the exposed areas are 
affected, or systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period. 

For an increased rating under the scars criteria to apply, the 
evidence must establish that there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature or 
paired set of features, or; with two or three characteristics of 
disfigurement.  Such a showing would warrant a 30 percent rating 
under 
38 C.F.R. § 4.118, DC 7800 (2010).  Under note (1), the 8 
characteristics of disfigurement for purposes of evaluation under 
Section 4.118, are: a scar 5 or more inches (13 or more cm.) in 
length; scar at least one- quarter inch (0.6 cm.) wide at widest 
part; surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper-pigmented 
in an area exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft tissue 
missing in an area exceeding six square inches (39-sq. cm.); and 
skin indurate and inflexible in an area exceeding six square 
inches (39- sq. cm.).  Pursuant to Note 2, tissue loss of the 
auricle is to be rated under Diagnostic Code 6207 (loss of 
auricle).  Pursuant to Note 3, the adjudicator is to take into 
consideration unretouched color photographs when evaluating under 
these criteria. 
38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 1-3 (2010).

Again, the Veteran was originally granted service connection for 
mycotic infection, tinea cruris and tinea pedis by way of the 
April 2004 rating decision, which granted a 10 percent rating, 
effective November 5, 1998.  The grant of service connection was 
for the fungus on his hands, feet and groin.  He filed this claim 
for an increase in April 2006.  Outpatient records dating in 
April 2006 show that he had a 5mm x 5mm lesion to his face "due 
to old infection."  He was noted as having a rash at his groin 
and feet.  A May 2006 note shows he was prescribed Urea 20% cream 
for dry skin condition on his feet.

In June 2006, the Veteran was afforded a VA skin examination.  At 
this time, he reported to the examiner that the rash of his feet 
and groin area does not exist in the cooler months and is 
constant in the summer time.  Physical examination revealed mild 
scaling of the soles of both feet, as well as multiple 
hyperpigmented areas.  While there was no scarring or 
disfigurement, the examiner noted that there was evidence of 
active disease between the Veteran's toes.  The Veteran's legs 
were noted as without inflammation, edema, or keloid formation, 
and with dry skin.  The examiner found the legs to be clear of 
any inflammation or rash, and noted that there was no skin 
breakdown, ulceration, scarring or disfigurement.  The exposed 
area affected was noted as zero, with 1% of the body surface 
affected.

In September 2007, the Veteran was again afforded a VA skin 
examination.  The Veteran's description of his chronic rash was 
essentially the same as in June 2006.  He did report that he had 
no systemic problems with the rash on his legs, and that the 
condition on his feet is constant and without flare-ups.  
Physical examination revealed mild scaling of the soles and toes 
of both feet, with multiple areas of hyperpigmented skin on both 
soles.  There was dry scaling skin between the toes, but no 
evidence of active disease.  There was also no scarring or 
disfigurement.  The skin of the legs was noted as dry, but 
otherwise normal, in that there was no signs of infection, 
excoriation, scarring or disfigurement, and no inflammation, 
edema or keloid formation.  There was no skin breakdown or 
ulceration.  It was again reported that there was no exposed 
areas affected and 1 % of the body surface affected.

At his Board hearing in November 2009, the Veteran reported that 
he constantly itches and scratches his feet, and that the 
condition has spread to the rest of his body.  See hearing 
transcript at page 3.  He suggested that he does have flare-ups 
in that he reported "debilitating outbreaks" that make it hard 
for him to walk or to wear shoes.  Id.  He, however, then 
reported that this is the constant state of the skin condition 
now, in that it has lasted the past three years.  Id. at page 4.  
The Veteran is competent to report what comes to him through his 
senses and symptomatology that is observable and identifiable by 
lay people.  Barr v. Nicholson, 
21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board does not question his testimony, but does note 
that it is essentially consistent with the examination findings 
throughout the course of this appeal.  Following the hearing, the 
Board remanded this matter for additional examination to 
determine the current severity of the skin disorder.

The Veteran was most recently examined in April 2010.  At this 
time, he reported an intermittent dark and scaly rash on his 
feet, as well as itching to his back and groin.  He was noted as 
prescribed urea cream, but reported that he does not use it and, 
rather, he uses over the counter foot powder two to three times 
per week.  Physical examination revealed mild fungal infection to 
the webs of the toes, with no rash, hyperpigmentation, or redness 
noted.  There was again no evidence of scarring or disfigurement 
of exposed areas, and less than 5 % of the entire body was 
reported as affected.  

At no time throughout the course of this appeal has there been a 
notation of scarring or disfigurement to warrant considering the 
Veteran's claim under the scar criteria.  Again, for an increase 
to 30 percent under DC 7806, the evidence must show that 20 to 40 
percent of the entire body or the exposed areas are affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  In this case, less than 5 percent of the entire body is 
shown to be affected, none of which is exposed, and the only 
treatment reported by the Veteran is the use of over the counter 
foot powder.  The rating criteria for a 30 percent rating under 
DC 7806 are simply not met in this case.

To the extent that the Veteran has asserted that he warrants more 
than a 10 percent evaluation for his skin condition, the Board 
finds that the preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board must 
weigh all of the evidence and finds that the preponderance of it 
warrants the ratings discussed, above, and there is no doubt to 
be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Further, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings at any time during the appeal period.

Finally, the Veteran's skin disability does not warrant referral 
for extra-schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular rating is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008); 
aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, 
there must be a comparison between the level of severity and 
symptomatology of the service-connected disability and the 
criteria found in the rating schedule to determine whether the 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.  The Board finds that no exceptional 
or unusual factors are in evidence, such as marked interference 
with employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.  The rating criteria 
contemplate the Veteran's disability, skin rash to the feet, legs 
and groin, which include dry skin, fungal infection and itching, 
which has been likened to eczema, and the rating criteria are 
thus adequate to evaluate the disability and referral for 
consideration of the extraschedular rating is not warranted.  

Service Connection

In this decision, the Board grants service connection for PTSD, 
which represents a complete grant of the benefit sought on 
appeal.  As to whether the Veteran is entitled to service 
connection for an acquired psychiatric disorder (not including 
PTSD), the Board maintains that the award of service connection 
for PTSD represents a full grant of the benefit sought on appeal.  
As such, no discussion of VA's duty to notify or assist is 
necessary.

The Veteran contends that he has PTSD as a result of stressful 
events experienced by him during his tour in the Republic of 
Vietnam during the Vietnam Era.  Generally, service connection is 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection for PTSD requires 
medical evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July13, 2010, VA has amended its rules for adjudicating 
PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary 
standard for establishing the required in-service stressor in 
certain cases.  Because the Veteran's claim was pending at the 
time of this amendment, the new regulation applies to his case.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, and former Prisoners-of-
War, as sufficient to establish the occurrence of the claimed in-
service stressor.  The recent amendment of 38 CFR § 3.304(f), 
however, eliminates  the requirement for corroborating evidence 
of the claimed in-service stressor if it is related to the 
Veteran's "fear of hostile military or terrorist activity."  

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 
13, 2010, provides as follows:  If a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has declared that in 
adjudicating a claim, the Board has the responsibility to weigh 
and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

The Veteran's DD Form 214 shows that he had active service 
between March 1969 and June 1971, and was a Boatswains Mate in 
the United States Navy with service in the Republic of Vietnam.  
The Veteran's service is within the Vietnam Era.  His last duty 
station is noted as Saigon, and he was assigned to the Naval 
Support Activity (NAVSUPPACT).  The Veteran's service treatment 
records are negative as to treatment for symptoms associated with 
any psychiatric disorder.

Throughout the course of this appeal, the Veteran has 
consistently alleged several stressors during his Vietnam tour.  
In December 2006, he submitted a statement reporting on a day 
during which he went for a swim near where his boat was docked in 
the South China Sea.  He reported a strong current and an 
inability to maintain energy to fight the current as a swimmer.  
He contends that he and his fellow service member drifted out 
into the South China Sea and were mistaken for enemy forces and 
fired upon while in the water.  He consistently reported this 
incident also in September 2003, as well as during his April 2010 
VA examination.  The examiner reported that as a result of this 
incident, the Veteran did experience intense fear, helplessness, 
and horror.

The Veteran also reported seeing dead bodies floating in the 
water.  See September 2003 statement.  He also reported 
witnessing an explosion in the mess hall during his tour in 
Saigon.  Id.

Based upon a review of the record, as well as an examination of 
the Veteran, the April 2010 VA examiner noted the Veteran's PTSD 
symptoms to include re-experiencing the trauma, avoidance and 
emotional numbing, as well as hyperarousal.  He also noted 
nightmares, sleep disruption, irritability, and suicidal and 
homicidal thoughts.  The examiner confirmed that the Veteran does 
have a diagnosis of PTSD, and  confirmed that it is due to, among 
other things, "taking friendly fire in VN."  The May 2003 VA 
examiner made similar findings, and the Veteran's outpatient 
records are consistent with this view.

The Veteran's principal claimed stressors are related to his 
being in hostile territory during the Vietnam Era.  The stressors 
do involve his being in an area that received enemy artillery or 
mortar fire.  His DD Form 214 confirms his service in this area.  
The Veteran's stressors clearly relate to fear of hostile 
military activity in that his experience involved the actual 
threat of death or serious injury from small arms fire.  And, VA 
mental disorder examiners have confirmed that the Veteran's 
claimed stressor of being fired upon while swimming in the water 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor.   Thus, since the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's Vietnam service, the Veteran's lay 
testimony does, in this case, establish the occurrence of the 
claimed in-service stressor.  
75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).

In determining whether service connection is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2009); Gilbert, 1 Vet. App. at 49.  The record 
presents a valid diagnosis of PTSD related to stressful 
experiences in Vietnam that the Veteran has consistently 
reported.  Accordingly, after careful review of all the evidence 
of record, the Board finds that the Veteran manifests PTSD that 
is the result of stressors he experienced while in Vietnam.  The 
Board, therefore, concludes that service connection for PTSD is 
warranted.


ORDER

A rating in excess of 10 percent for the service-connected skin 
disability is denied.

Service connection for PTSD is granted.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


